     Case 3:19-cv-00288-MMD-CLB Document 37 Filed 03/04/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     ROBERT CSECH,                                         Case No. 3:19-cv-00288-MMD-CLB
10                                         Plaintiff,               ORDER
             v.
11
      MCKEE, et al.,
12

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          Before the Court is Plaintiff’s application to proceed in forma pauperis. (ECF No.

18   1). Based on the information regarding Plaintiff’s financial status, the Court finds that

19   Plaintiff is not able to pay an initial installment payment toward the full filing fee pursuant

20   to 28 U.S.C. § 1915. The application to proceed in forma pauperis is therefore granted.

21   Plaintiff will, however, be required to make monthly payments toward the full $350.00

22   filing fee when he has funds available.

23   II.    CONCLUSION

24          For the foregoing reasons, it is ordered that that Plaintiff's application to proceed

25   in forma pauperis (ECF No. 1) without having to prepay the full filing fee is granted.

26   Plaintiff shall not be required to pay an initial installment fee. Nevertheless, the full filing

27   fee shall still be due, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation

28   Reform Act. The movant herein is permitted to maintain this action to conclusion without

                                                        1
     Case 3:19-cv-00288-MMD-CLB Document 37 Filed 03/04/21 Page 2 of 2



1
     the necessity of prepayment of fees or costs or the giving of security therefor. This order
2
     granting in forma pauperis status shall not extend to the issuance and/or service of
3
     subpoenas at government expense.
4
            It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner
5
     Litigation Reform Act, the Nevada Department of Corrections shall pay to the Clerk of the
6
     United States District Court, District of Nevada, 20% of the preceding month's deposits to
7
     the account of Robert Csech, #51121 (in months that the account exceeds $10.00) until
8
     the full $350 filing fee has been paid for this action. The Clerk shall send a copy of this
9
     order to the attention of Chief of Inmate Services for the Nevada Department of Prisons,
10
     P.O. Box 7011, Carson City, NV 89702.
11
            It is further ordered that, even if this action is dismissed, or is otherwise
12
     unsuccessful, the full filing fee shall still be due, pursuant to 28 U.S.C. §1915, as amended
13
     by the Prisoner Litigation Reform Act.
14
            DATED THIS 4th day of March, 2021.
15

16                                             UNITED STATES MAGISTRATE JUDGE

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
